Citation Nr: 1825312	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  16-53 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Stephen Bennett, Attorney


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the case is now with the RO in Little Rock, Arkansas.   


FINDING OF FACT

In November 2016 and March 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his claim for entitlement to service connection for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to service connection for tinnitus by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id. 

In November 2016, and again in March 2018, the Veteran submitted statements, through his representative, stating that he wished to withdraw his claim for entitlement to service connection for tinnitus.  Thus, there remain no allegations of errors or fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The claim for entitlement to service connection for tinnitus is dismissed.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


